Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 1 of 17 Page ID #:1




 1   Laurence M. Rosen (SBN 219683)
     THE ROSEN LAW FIRM, P.A.
 2
     355 South Grand Avenue, Suite 2450
 3   Los Angeles, CA 90071
 4   Telephone: (213) 785-2610
     Facsimile: (213) 226-4684
 5   Email: lrosen@rosenlegal.com
 6
     Counsel for Plaintiff
 7
 8                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   SHAWN LOPEZ, Individually and on             No.
11   behalf of all others similarly situated,
                                                  CLASS ACTION COMPLAINT
12                                                FOR VIOLATIONS OF THE
13                                                FEDERAL SECURITIES
                  Plaintiff,
                                                  LAWS
14
            v.
15                                                         CLASS ACTION
16   AGEAGLE AERIAL SYSTEMS,
                                                     JURY TRIAL DEMANDED
     INC., J. MICHAEL DROZD, NICOLE
17   FERNANDEZ-MCGOVERN, BRET
18   CHILCOTT and BARRETT
     MOONEY,
19
20                Defendants.
21
22         Plaintiff Shawn Lopez (“Plaintiff”), individually and on behalf of all other
23   persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
24   complaint against Defendants (defined below), alleges the following based upon
25   personal knowledge as to Plaintiff and Plaintiff’s own acts, and information and
26   belief as to all other matters, based upon, inter alia, the investigation conducted by
27   and through his attorneys, which included, among other things, a review of the
28
29
                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
30                         THE FEDERAL SECURITIES LAWS
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 2 of 17 Page ID #:2




 1   Defendants’ public documents, conference calls and announcements made by
 2   Defendants, public filings, wire and press releases published by and regarding
 3   AgEagle Aerial Systems, Inc. (“AgEagle” or the “Company”), and information
 4   readily obtainable on the Internet. Plaintiff believes that substantial evidentiary
 5   support will exist for the allegations set forth herein after a reasonable opportunity
 6   for discovery.
 7                             NATURE OF THE ACTION
 8          1.    This is a class action on behalf of persons or entities who purchased
 9   or otherwise acquired publicly traded AgEagle securities between September 3,
10   2019 and February 18, 2021, inclusive (the “Class Period”). Plaintiff seeks to
11   recover compensable damages caused by Defendants’ violations of the federal
12   securities laws under the Securities Exchange Act of 1934 (the “Exchange Act”).
13                            JURISDICTION AND VENUE
14          2.    The claims asserted herein arise under and pursuant to Sections 10(b)
15   and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
16   promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
17          3.    This Court has jurisdiction over the subject matter of this action
18   pursuant to 28 U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C.
19   §78aa).
20          4.    Venue is proper in this judicial district pursuant to 28 U.S.C. §
21   1391(b) and Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged
22   misstatements entered and the subsequent damages took place in this judicial
23   district.
24          5.    In connection with the acts, conduct and other wrongs alleged in this
25   complaint, Defendants, directly or indirectly, used the means and instrumentalities
26   of interstate commerce, including but not limited to, the United States mails,
27   interstate telephone communications and the facilities of the national securities
28   exchange.
29                                        1
30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 3 of 17 Page ID #:3




 1                                       PARTIES
 2         6.     Plaintiff, as set forth in the accompanying certification, incorporated
 3   by reference herein, purchased AgEagle securities during the Class Period and
 4   was economically damaged thereby.
 5         7.     Defendant AgEagle purports to be a commercial drone company.
 6   According to AgEagle’s website, the Company is engaged in the design,
 7   engineering, and manufacturing of commercial drones, as well as in providing
 8   drone services and solutions to the agriculture industry. AgEagle is incorporated
 9   in Nevada with its principal office located in Wichita, Kansas. AgEagle’s
10   common stock trades on the New York Stock Exchange (“NYSE”) under the
11   ticker symbol “UAVS.”
12         8.     Defendant J. Michael Drozd (“Drozd”) has served as the Company’s
13   Chief Executive Officer (“CEO”) since May 2020.
14         9.     Defendant Nicole Fernandez-McGovern (“Fernandez-McGovern”)
15   has served as the Company’s Chief Financial Officer (“CFO”) throughout the
16   Class Period.
17         10.    Defendant Bret Chilcott (“Chilcott”) is the founder of the Company,
18   and served as the Company’s President and Executive Chairman of the Board of
19   Directors (“Board”) until May 2020.
20         11.    Defendant Barrett Mooney (“Mooney”) served as the Company’s
21   CEO from the beginning of the Class Period until May 2020.
22         12.    Defendants Drozd, Fernandez-McGovern, Chilcott and Mooney are
23   collectively referred to herein as the “Individual Defendants.”
24         13.    Each of the Individual Defendants:
25                (a)   directly participated in the management of the Company;
26                (b)   was directly involved in the day-to-day operations of the
27                Company at the highest levels;
28
29                                       2
30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 4 of 17 Page ID #:4




 1                (c)   was privy to confidential proprietary information concerning
 2                the Company and its business and operations;
 3                (d)   was directly or indirectly involved in drafting, producing,
 4                reviewing and/or disseminating the false and misleading statements
 5                and information alleged herein;
 6                (e)   was directly or indirectly involved in the oversight or
 7                implementation of the Company’s internal controls;
 8                (f)   was aware of or recklessly disregarded the fact that the false
 9                and misleading statements were being issued concerning the
10                Company; and/or
11                (g)   approved or ratified these statements in violation of the federal
12                securities laws.
13         14.    AgEagle is liable for the acts of the Individual Defendants and its
14   employees under the doctrine of respondeat superior and common law principles
15   of agency because all of the wrongful acts complained of herein were carried out
16   within the scope of their employment.
17         15.    The scienter of the Individual Defendants and other employees and
18   agents of the Company is similarly imputed to AgEagle under respondeat
19   superior and agency principles.
20         16.    Defendants AgEagle and the Individual Defendants are collectively
21   referred to herein as “Defendants.”
22                        SUBSTANTIVE ALLEGATIONS
23    Materially False and Misleading Statements Issued During the Class Period
24         17.    On September 3, 2019, AgEagle issued a press release entitled:
25   “AgEagle Enters the Fast-Growing Commercial Drone Package Delivery
26   Market.” The subtitle read: “Initial Purchase Orders Received and Testing
27   Underway.”
28         18.    Quoting then-CEO Mooney, the press release stated, in pertinent part:
29                                     3
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 5 of 17 Page ID #:5




 1
           “Over the past year, there has been a surge of prominent companies,
 2         including Alphabet (Google), FedEx, Intel, Qualcomm, Amazon,
 3         Target, Walmart, Alibaba, UPS, 7-Eleven, Uber and many others,
           actively developing commercial drone-delivery service initiatives as
 4         part of their long-term strategic plans. These companies intend to
 5         leverage the latest in unmanned aerial vehicle (UAV) technologies to
           deliver food, consumer products, medicines and other types of
 6         lightweight freight direct to consumers and businesses in the fastest,
 7         most cost efficient and environmentally responsible manner possible –
           a practical alternative to costly auto transport.”
 8
 9         “We have received our first purchase orders to manufacture and
10         assemble UAVs designed to meet the critical specifications for
           drones that are meant to carry goods in urban and suburban areas.
11         We look forward to providing greater detail in the near future on
12         AgEagle’s plans to address the needs of this highly specialized new
           market and the specific role we expect to play in its ongoing
13         development[.]”
14
           (Emphasis added.)
15
16         19.   On April 13, 2020, AgEagle filed its annual report on Form 10-K
17   with the SEC for the fiscal year ending on December 31, 2019 (the “2019 10-K”).
18   The 2019 10-K was signed by Defendants Mooney, Fernandez-McGovern and
19   Chilcott. Attached to the 2019 10-K were certifications pursuant to the Sarbanes-
20   Oxley Act of 2002 (“SOX”) signed by Defendants Mooney and Fernandez-
21   McGovern attesting to the accuracy of the financial statements and the disclosure
22   of all fraud. The 2019 10-K expanded on the September 3, 2019 press release by
23   specifying that the first purchase order was from “a major unnamed ecommerce
24   company,” stating in relevant part:
25
26         In September 2019, the Company announced that it was actively
27         pursuing expansion opportunities within the Drone Logistics and
           Transportation market, and reported that it had received its first
28         purchase order from a major unnamed ecommerce company to
29                                     4
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 6 of 17 Page ID #:6




 1          manufacture and assemble UAVs designed to meet the critical
            specifications for drones that are meant to carry goods in urban and
 2          suburban areas. AgEagle is currently working in close collaboration
 3          with this new customer on its tethered test flight operations and
            ongoing development. In association with the initial purchase order,
 4          AgEagle recorded its first revenues in the second half of 2019 and will
 5          recognize additional revenues from the project in the first quarter of
            2020.
 6
 7          (Emphasis added.)
 8
            20.    On April 15, 2020, AgEagle issued a press release entitled: “AgEagle
 9
     Receives Follow-On Purchase Orders to Manufacture Commercial Drones for
10
     Package Delivery.” The Company’s press release announced follow-on purchase
11
     orders for its drones, stating in part:
12
13          “the expansion of scope for its contracted commercial drone work
            through the receipt of follow-on purchase orders from a major
14          ecommerce company. Representing significant new revenue, the new
15          purchase orders relate to the continued manufacturing and assembly
            of drones used for the testing and refining of the client’s commercial
16
            drone small package delivery vehicles, systems and operations
17          currently in development.”
18
            (Emphasis added.)
19
20          21.    On April 29, 2020, news broke of a video posted on the personal
21   website and YouTube channel of Defendant Chilcott’s daughter. The video
22   showed how to safely unbox the drones, and included the logos of AgEagle and
23   Amazon side-by-side. Although the video was removed, various copies and
24   screenshots remain scattered across the Internet.
25          22.    News of this video led to widespread speculation that AgEagle’s
26   “major unnamed ecommerce” partner was in fact Amazon, causing AgEagle stock
27   to skyrocket from an opening price of $0.95 on April 29, 2020 to as high as $5.15
28   in intraday trading on April 30, 2020.
29                                      5
30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                           THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 7 of 17 Page ID #:7




 1         23.    The mysterious video was not the only signal to investors that
 2   AgEagle had partnered with Amazon to manufacture and assemble drones for the
 3   delivery of consumer goods. On July 7, 2020, Defendant Drozd, the Company’s
 4   new CEO, released a letter to shareholders announcing the Company’s expansion
 5   to a facility in Wichita, Kansas. The letter stated in pertinent part: “With a goal of
 6   materially increasing our manufacturing capacity and proficiencies, AgEagle has
 7   finalized its decision to expand our drone-related operations to Wichita, Kansas.”
 8         24.    On August 4, 2020, AgEagle issued a news release announcing the
 9   details of its new Wichita facility, a 12,000 square foot office and warehouse
10   space located at 8863 E. 34th Street North.
11         25.    The rumor of a partnership between AgEagle and Amazon continued
12   to grow, with many pointing out the proximity between AgEagle’s new facility
13   and Amazon’s new distribution center. An August 4, 2020 article in the Wichita
14   Business Journal, for example, wrote that: “AgEagle’s new address is just down
15   Webb Road from Amazon’s future distribution center at 4044 N. Toben. There’s
16   been speculation of a partnership between the two companies given AgEagle’s
17   exploration into drone package delivery.”
18         26.    An August 18, 2020 article from the same newspaper entitled
19   “AgEagle plans to begin move to Wichita next month” further reported: “The
20   company has been touting a ‘major e-commerce company’ since last year as a
21   significant source of future growth. It has been suspected that the client could be
22   Amazon and its pursuit of drone package delivery.”
23         27.    In a September 9, 2020 investor presentation filed with the SEC,
24   AgEagle continued to exploit the Amazon rumor for its own gain, claiming on the
25   introductory slide that “U.S.-based AgEagle will be a leading commercial drone
26   technology, services and solutions provider worldwide,” and on the very next
27   slide writing that “Amazon has taught the world to be impatient; people want
28   things faster and cheaper.”
29                                     6
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 8 of 17 Page ID #:8




 1         28.    After feeding the rumor of a potential partnership with Amazon for
 2   months – including but not only in the video that floated on the website with ties
 3   to Defendant Chilcott – AgEagle attempted to hide behind a contractual non-
 4   disclosure agreement in resisting calls to identify the ecommerce company with
 5   which it had partnered.
 6         29.    In the second quarter earnings call that took place in August of 2020,
 7   and again in statements made to the press ahead of the third quarter earnings call
 8   in October of 2020, CEO Michael Drozd insisted that he could not identify the
 9   Company’s e-commerce partner.
10         30.    The statements contained in ¶¶17-29 were materially false and/or
11   misleading because they misrepresented and failed to disclose the following
12   adverse facts pertaining to the Company’s business, operations and prospects,
13   which were known to Defendants or recklessly disregarded by them. Specifically,
14   Defendants made false and/or misleading statements and/or failed to disclose that:
15   (1) AgEagle did not have a partnership with Amazon and in fact never had any
16   relationship with Amazon; (2) rather than correct the public’s understanding about
17   a partnership with Amazon, Defendants were actively contributing to the rumor
18   that AgEagle had a partnership with Amazon; and (3) as a result, Defendants’
19   statements about AgEagle’s business, operations, and prospects, were materially
20   false and misleading and/or lacked a reasonable basis at all relevant times.
21                      THE TRUTH BEGINS TO EMERGE
22         31.    On October 14, 2020, news broke that Amazon did not have a
23   partnership agreement with AgEagle, and in fact never did. The Wichita Business
24   Journal published a story with the headline: “Exclusive: Who’s AgEagle’s big
25   customer? We now know who it’s not.” The article, which reported that AgEagle
26   was not partnering with Amazon, stated in part:
27
28
29                                     7
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 9 of 17 Page ID #:9




 1         Since AgEagle Aerial Systems announced its move to Wichita,
           speculation has swirled that it could be coming as part of a partnership
 2         with Amazon.
 3
           But the retail giant has put the rumor to rest, with a company
 4         spokesperson telling the WBJ there is no partnership and that
 5         Amazon, to date, has not worked with AgEagle in any capacity.
 6         An AgEagle (NYSE: UAVS) spokesperson had no comment
 7         following the Amazon statement to the WBJ.
 8
           The drone company, which announced plans in July to relocate from
 9         Neodesha, has been touting a “major e-commerce customer” since last
10         year as a growth driver but has said it can’t identify that customer due
           a confidentiality clause in its contract.
11
12         32.   On February 18, 2021, Bonitas Research published a report revealing
13   that AgEagle “was a pump & dump scheme orchestrated by . . . AgEagle founder
14   and former chairman Bret Chilcott and other UAVS insiders to defraud US
15   investors.” The Bonitas Research report continued:
16
17         In April 2020 rumor of a partnership between Amazon.com, Inc.
           (“Amazon”, Nasdaq: AMZN) & AgEagle was started by a
18         promotional video uploaded to AgEagle’s founder and former
19         chairman Bret Chilcott’s daughter’s personal website and youtube
           account (the “Promo Video”). Since then, a 54 page due diligence
20
           document has circulated on Reddit which at various times referenced
21         the Promo Video and suggested that the AgEagle’s partnership with
22         Amazon was real.

23         We have found no evidence of any “major e-commerce customer” or
24         any drone technology credited to AgEagle other than reference to the
           Promo Video leaked by AgEagle’s founder and former Chairman Bret
25         Chilcott’s daughter.
26
           In 4Q’20 an Amazon spokesperson disclosed to reporter Daniel
27         McCoy of the Witchita Business Journal that Amazon specifically
28         does not have any dealings with AgEagle whatsoever.
29                                     8
30                 CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 10 of 17 Page ID #:10




  1
            33.    On this news, shares of AgEagle, fell $5.13, or 36.4%, to close at
  2
      $8.96 on February 18, 2021, damaging investors.
  3
            34.    As a result of Defendants’ wrongful acts and omissions, and the
  4
      precipitous decline in the market value of the Company’s common shares,
  5
      Plaintiff and other Class members have suffered significant losses and damages.
  6
                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
  7
            35.    Plaintiff brings this action as a class action pursuant to Federal Rule
  8
      of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons
  9
      other than Defendants who acquired AgEagle securities publicly traded on the
 10
      NYSE during the Class Period, and who were damaged thereby (the “Class”).
 11
      Excluded from the Class are Defendants, the officers and directors of AgEagle,
 12
      members of the Individual Defendants’ immediate families and their legal
 13
      representatives, heirs, successors or assigns and any entity in which Defendants
 14
      have or had a controlling interest.
 15
            36.    The members of the Class are so numerous that joinder of all
 16
      members is impracticable. Throughout the Class Period, AgEagle securities were
 17
      actively traded on the NYSE. While the exact number of Class members is
 18
      unknown to Plaintiff at this time and can be ascertained only through appropriate
 19
      discovery, Plaintiff believes that there are hundreds, if not thousands of members
 20
      in the proposed Class.
 21
            37.    Plaintiff’s claims are typical of the claims of the members of the
 22
      Class as all members of the Class are similarly affected by Defendants’ wrongful
 23
      conduct in violation of federal law that is complained of herein.
 24
            38.    Plaintiff will fairly and adequately protect the interests of the
 25
      members of the Class and has retained counsel competent and experienced in class
 26
      action and securities litigation. Plaintiff has no interests antagonistic to or in
 27
      conflict with those of the Class.
 28
 29                                      9
 30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 11 of 17 Page ID #:11




  1          39.      Common questions of law and fact exist as to all members of the
  2   Class and predominate over any questions solely affecting individual members of
  3   the Class. Among the questions of law and fact common to the Class are:
  4          •        whether the Exchange Act was violated by Defendants’ acts as
  5   alleged herein;
  6          •        whether statements made by Defendants to the investing public
  7   during the Class Period misrepresented material facts about the financial condition
  8   and business of AgEagle;
  9          •        whether Defendants’ public statements to the investing public during
 10   the Class Period omitted material facts necessary to make the statements made, in
 11   light of the circumstances under which they were made, not misleading;
 12          •        whether the Defendants caused AgEagle to issue false and misleading
 13   filings during the Class Period;
 14          •        whether Defendants acted knowingly or recklessly in issuing false
 15   filings;
 16          •        whether the prices of AgEagle securities during the Class Period
 17   were artificially inflated because of the Defendants’ conduct complained of
 18   herein; and
 19          •        whether the members of the Class have sustained damages and, if so,
 20   what is the proper measure of damages.
 21          40.      A class action is superior to all other available methods for the fair
 22   and efficient adjudication of this controversy since joinder of all members is
 23   impracticable.      Furthermore, as the damages suffered by individual Class
 24   members may be relatively small, the expense and burden of individual litigation
 25   make it impossible for members of the Class to individually redress the wrongs
 26   done to them. There will be no difficulty in the management of this action as a
 27   class action.
 28
 29                                        10
 30                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 12 of 17 Page ID #:12




  1         41.    Plaintiff will rely, in part, upon the presumption of reliance
  2   established by the fraud-on-the-market doctrine in that:
  3         •      AgEagle’s shares met the requirements for listing, and were listed
  4   and actively traded on the NYSE, an efficient market;
  5         •      As a public issuer, AgEagle filed periodic public reports;
  6         •      AgEagle regularly communicated with public investors via
  7   established market communication mechanisms, including through the regular
  8   dissemination of press releases via major newswire services and through other
  9   wide-ranging public disclosures, such as communications with the financial press
 10   and other similar reporting services;
 11         •      AgEagle’s securities were liquid and traded with sufficient volume
 12   during the Class Period; and
 13         •      AgEagle was followed by a number of securities analysts employed
 14   by major brokerage firms who wrote reports that were widely distributed and
 15   publicly available.
 16         42.    Based on the foregoing, the market for AgEagle securities promptly
 17   digested current information regarding AgEagle from all publicly available
 18   sources and reflected such information in the prices of the shares, and Plaintiff and
 19   the members of the Class are entitled to a presumption of reliance upon the
 20   integrity of the market.
 21         43.    Alternatively, Plaintiff and the members of the Class are entitled to
 22   the presumption of reliance established by the Supreme Court in Affiliated Ute
 23   Citizens of the State of Utah v. United States, 406 U.S. 128 (1972), as Defendants
 24   omitted material information in their Class Period statements in violation of a duty
 25   to disclose such information as detailed above.
 26
 27
 28
 29                                      11
 30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 13 of 17 Page ID #:13




  1                                     COUNT I
        For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
  2                              Against All Defendants
  3           44.   Plaintiff repeats and realleges each and every allegation contained
  4   above as if fully set forth herein.
  5           45.   This Count is asserted against Defendants based upon Section 10(b)
  6   of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder
  7   by the SEC.
  8           46.   During the Class Period, Defendants, individually and in concert,
  9   directly or indirectly, disseminated or approved the false statements specified
 10
      above, which they knew or deliberately disregarded were misleading in that they
 11
      contained misrepresentations and failed to disclose material facts necessary in
 12
      order to make the statements made, in light of the circumstances under which they
 13
      were made, not misleading.
 14           47.   Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that
 15   they:
 16           •     employed devices, schemes and artifices to defraud;
 17           •     made untrue statements of material facts or omitted to state material
 18   facts necessary in order to make the statements made, in light of the circumstances
 19   under which they were made, not misleading; or
 20           •     engaged in acts, practices and a course of business that operated as a
 21   fraud or deceit upon Plaintiff and others similarly situated in connection with their
 22
      purchases of AgEagle securities during the Class Period.
 23
              48.   Defendants acted with scienter in that they knew that the public
 24
      documents and statements issued or disseminated in the name of AgEagle were
 25
      materially false and misleading; knew that such statements or documents would
 26   be issued or disseminated to the investing public; and knowingly and substantially
 27   participated, or acquiesced in the issuance or dissemination of such statements or
 28
 29                                      12
 30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 14 of 17 Page ID #:14




  1   documents as primary violations of the securities laws. These Defendants by
  2   virtue of their receipt of information reflecting the true facts of AgEagle, their
  3   control over, and/or receipt and/or modification of AgEagle’s allegedly materially
  4   misleading statements, and/or their associations with the Company which made
  5   them privy to confidential proprietary information concerning AgEagle,
  6   participated in the fraudulent scheme alleged herein.
  7            49.   Individual Defendants, who are the senior officers and/or directors of
  8   the Company, had actual knowledge of the material omissions and/or the falsity of
  9   the material statements set forth above, and intended to deceive Plaintiff and the
 10   other members of the Class, or, in the alternative, acted with reckless disregard for
 11   the truth when they failed to ascertain and disclose the true facts in the statements
 12   made by them or other AgEagle personnel to members of the investing public,
 13   including Plaintiff and the Class.
 14            50.   As a result of the foregoing, the market price of AgEagle securities
 15   was artificially inflated during the Class Period. In ignorance of the falsity of
 16   Defendants’ statements, Plaintiff and the other members of the Class relied on the
 17   statements described above and/or the integrity of the market price of AgEagle
 18   securities during the Class Period in purchasing AgEagle securities at prices that
 19   were artificially inflated as a result of Defendants’ false and misleading
 20   statements.
 21            51.   Had Plaintiff and the other members of the Class been aware that the
 22   market price of AgEagle securities had been artificially and falsely inflated by
 23   Defendants’ misleading statements and by the material adverse information which
 24   Defendants did not disclose, they would not have purchased AgEagle securities at
 25   the artificially inflated prices that they did, or at all.
 26            52.   As a result of the wrongful conduct alleged herein, Plaintiff and other
 27   members of the Class have suffered damages in an amount to be established at
 28   trial.
 29                                       13
 30                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                             THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 15 of 17 Page ID #:15




  1         53.    By reason of the foregoing, Defendants have violated Section 10(b)
  2   of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the
  3   Plaintiff and the other members of the Class for substantial damages which they
  4   suffered in connection with their purchase of AgEagle securities during the Class
  5   Period.
  6                                       COUNT II
                       Violations of Section 20(a) of the Exchange Act
  7                          Against the Individual Defendants
  8         54.    Plaintiff repeats and realleges each and every allegation contained in
  9   the foregoing paragraphs as if fully set forth herein.
 10
            55.    During the Class Period, the Individual Defendants participated in the
 11
      operation and management of AgEagle, and conducted and participated, directly
 12
      and indirectly, in the conduct of AgEagle’s business affairs. Because of their
 13
      senior positions, they knew the adverse non-public information about AgEagle’s
 14   misstatement of revenue and profit and false financial statements.
 15         56.    As officers and/or directors of a publicly owned company, the
 16   Individual Defendants had a duty to disseminate accurate and truthful information
 17   with respect to AgEagle’s financial condition and results of operations, and to
 18   correct promptly any public statements issued by AgEagle which had become
 19   materially false or misleading.
 20         57.     Because of their positions of control and authority as senior officers,
 21   the Individual Defendants were able to, and did, control the contents of the
 22
      various reports, press releases and public filings which AgEagle disseminated in
 23
      the marketplace during the Class Period concerning AgEagle’s results of
 24
      operations. Throughout the Class Period, the Individual Defendants exercised
 25
      their power and authority to cause AgEagle to engage in the wrongful acts
 26   complained of herein. The Individual Defendants therefore, were “controlling
 27   persons” of AgEagle within the meaning of Section 20(a) of the Exchange Act. In
 28
 29                                      14
 30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 16 of 17 Page ID #:16




  1   this capacity, they participated in the unlawful conduct alleged which artificially
  2   inflated the market price of AgEagle securities.
  3         58.    By reason of the above conduct, the Individual Defendants are liable
  4   pursuant to Section 20(a) of the Exchange Act for the violations committed by
  5   AgEagle.
  6                                PRAYER FOR RELIEF
  7         WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
  8   judgment and relief as follows:
  9         (a)    declaring this action to be a proper class action, designating plaintiff
 10   as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
 11   the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
 12   Counsel;
 13         (b)    awarding damages in favor of plaintiff and the other Class members
 14   against all defendants, jointly and severally, together with interest thereon;
 15         (c)    awarding plaintiff and the Class reasonable costs and expenses
 16   incurred in this action, including counsel fees and expert fees; and
 17         (d)    awarding plaintiff and other members of the Class such other and
 18   further relief as the Court may deem just and proper.
 19
 20
 21                              JURY TRIAL DEMANDED
 22         Plaintiff hereby demands a trial by jury.
 23
 24   Dated: February 26, 2021
 25                                           THE ROSEN LAW FIRM, P.A.

 26                                           /s/Laurence M. Rosen
                                              Laurence M. Rosen (SBN 219683)
 27
                                              355 South Grand Avenue, Suite 2450
 28                                           Los Angeles, CA 90071
 29                                      15
 30                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                            THE FEDERAL SECURITIES LAWS
 31
Case 2:21-cv-01810-CAS-E Document 1 Filed 02/26/21 Page 17 of 17 Page ID #:17




  1                                      Telephone: (213) 785-2610
                                         Facsimile: (213) 226-4684
  2                                      Email: lrosen@rosenlegal.com
  3
                                         Counsel for Plaintiff
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
 29                                    16
 30                CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS
 31
